Name: Council Regulation (EU) 2016/458 of 30 March 2016 amending Regulation (EU) 2016/72 as regards certain fishing opportunities
 Type: Regulation
 Subject Matter: fisheries;  international law;  maritime and inland waterway transport
 Date Published: nan

 31.3.2016 EN Official Journal of the European Union L 80/1 COUNCIL REGULATION (EU) 2016/458 of 30 March 2016 amending Regulation (EU) 2016/72 as regards certain fishing opportunities THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2016/72 (1) fixes for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) Regulation (EU) 2016/72 fixes the total allowable catch (TAC) for sandeel at zero. Sandeel is a short-lived species and scientific advice only became available on 22 February, while the fishery starts in April. The catch limits for this species should now be amended in line with the scientific advice from the International Council for the Exploration of the Sea (ICES). According to ICES, real-time monitoring is scientifically suitable for establishing the abundance of sandeel in management area 1, and results could be used to re-evaluate that scientific advice and to set an in-year TAC. However, that requires sufficient data (catches and biological sampling). The catch limit for sandeel in management area 1 should thus be set at a level allowing the collection of sufficient data on stock abundance. (3) According to the scientific advice from ICES, catches of small-eyed ray within ICES divisions VIId and VIIe-k and of blonde ray within ICES subarea IV should be reduced. As a consequence, local management measures limiting catches and providing better scientific information should be developed. ICES advised that in divisions VIIf and VIIg catches of small-eyed ray should be limited to no more than 188 tonnes. Therefore, it is appropriate to modify the corresponding fishing opportunities tables to allow for such catches and landings and to adapt the reporting provisions accordingly. (4) According to the scientific advice from ICES, the total catches for horse mackerel and associated by-catches in Union waters of ICES divisions IIa and IVa, subarea VI, divisions VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe, Union and international waters of Vb and international waters of subareas XII and XIV should be fixed at 108 868 tonnes. Therefore, it is appropriate to correct the initial TAC in the fishing opportunities table in order to allow for an increased level of catches corresponding to the scientific advice from ICES. (5) Annex IB to Regulation (EU) 2016/72 provides that the fishing opportunities table for by-catches in Greenland waters should be corrected to allow for proper reporting of those by-catches. (6) In the light of consultations with Norway, it is appropriate to allocate 25 000 tonnes of blue whiting to Norway in exchange for Arctic cod and haddock, ling and some other species. (7) The quota allocations for cod in ICES subarea I and division IIb established in Annex IB to Regulation (EU) 2016/72 should be corrected to respect the quota distribution set out in Council Decision 87/277/EEC (2). (8) A reporting code needs to be included in Annex IF to Regulation (EU) 2016/72 for by-catches of orange roughy in SEAFO Sub-Division B1. (9) At its fourth annual meeting in 2016, the South Pacific Regional Fisheries Management Organisation (SPRFMO) fixed a TAC for jack mackerel. That measure should be implemented in the Union law. (10) An error should be corrected in Appendix I to Annex IIa to Regulation (EU) 2016/72 regarding the maximum allowable fishing effort in kilowatt days for the Netherlands in the North Sea for the regulated gear BT1. (11) The number of fishing authorisations to be granted to Venezuela for vessels fishing for snappers in French Guiana waters and the maximum number of vessels that may be present at any time need to be established in Annex VIII to Regulation (EU) 2016/72. (12) The catch limits provided for in Regulation (EU) 2016/72 apply from 1 January 2016. The provisions of this Regulation concerning catch limits should therefore also apply from that date. Such retroactive application is without prejudice to the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned have not yet been exhausted. (13) Regulation (EU) 2016/72 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Regulation (EU) 2016/72, the Annexes IA, IB, IF, IJ and VIII are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It applies from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2016. For the Council The President A.G. KOENDERS (1) Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 (OJ L 22, 28.1.2016, p. 1). (2) Council Decision 87/277/EEC of 18 May 1987 on the allocation of the catch possibilities for cod in the Spitsbergen and Bear Island area and in Division 3M as defined in the NAFO Convention (OJ L 135, 23.5.1987, p. 29). ANNEX 1. Annex IA to Regulation (EU) 2016/72 is amended as follows: (a) the fishing opportunities table for sandeel in Union waters of IIa, IIIa and IV is replaced by the following table: Species: Sandeel Ammodytes spp. Zone: Union waters of IIa, IIIa and IV (1) Denmark 82 273 (2) United Kingdom 1 799 (2) Germany 126 (2) Sweden 3 021 (2) Union 87 219 TAC 87 219 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (b) the fishing opportunities table for blue whiting in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV is replaced by the following table: Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 31 704 (5) Germany 12 327 (5) Spain 26 878 (4) (5) France 22 063 (5) Ireland 24 550 (5) Netherlands 38 659 (5) Portugal 2 497 (4) (5) Sweden 7 842 (5) United Kingdom 41 137 (5) Union 207 657 (3) (5) Norway 75 000 Faroe Islands 9 000 TAC Not relevant Analytical TAC (c) the fishing opportunities table for ling in Norwegian waters of IV is replaced by the following table: Species: Ling Molva molva Zone: Norwegian waters of IV (LIN/04-N.) Belgium 9 Denmark 1 164 Germany 33 France 13 Netherlands 2 United Kingdom 104 Union 1 325 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply; (d) the fishing opportunities table for other species in Norwegian waters of IV is replaced by the following table: Species: Other species Zone: Norwegian waters of IV (OTH/04-N.) Belgium 46 Denmark 4 250 Germany 479 France 197 Netherlands 340 Sweden Not relevant (6) United Kingdom 3 188 Union 8 500 (7) TAC Not relevant Precautionary TAC (e) the fishing opportunities table for skates and rays in Union waters of IIa and IV is replaced by the following table: Species: Skates and rays Rajiformes Zone: Union waters of IIa and IV (SRX/2AC4-C) Belgium 221 (8) (9) (10) Denmark 9 (8) (9) (10) Germany 11 (8) (9) (10) France 35 (8) (9) (10) Netherlands 188 (8) (9) (10) United Kingdom 849 (8) (9) (10) Union 1 313 (8) (10) TAC 1 313 (10) Precautionary TAC (f) the fishing opportunities table for skates and rays in Union waters of VIa, VIb, VIIa-c and VIIe-k is replaced by the following table: Species: Skates and rays Rajiformes Zone: Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 725 (11) (12) (13) (14) Estonia 4 (11) (12) (13) (14) France 3 255 (11) (12) (13) (14) Germany 10 (11) (12) (13) (14) Ireland 1 048 (11) (12) (13) (14) Lithuania 17 (11) (12) (13) (14) Netherlands 3 (11) (12) (13) (14) Portugal 18 (11) (12) (13) (14) Spain 876 (11) (12) (13) (14) United Kingdom 2 076 (11) (12) (13) (14) Union 8 032 (11) (12) (13) (14) TAC 8 032 (13) (14) Precautionary TAC Article 12(1) of this Regulation applies (g) the fishing opportunities table for skates and rays in Union waters of VIId is replaced by the following table: Species: Skates and rays Rajiformes Zone: Union waters of VIId (SRX/07D.) Belgium 87 (15) (16) (17) France 729 (15) (16) (17) Netherlands 5 (15) (16) (17) United Kingdom 145 (15) (16) (17) Union 966 (15) (16) (17) TAC 966 (17) Precautionary TAC (h) the fishing opportunities table for horse mackerel and associated by-catches in Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV is replaced by the following table: Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of IIa, IVa, VI, VIIa-c, VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 10 629 (18) (20) Germany 8 294 (18) (19) (20) Spain 11 312 (20) (22) France 4 269 (18) (19) (20) (22) Ireland 27 621 (18) (20) Netherlands 33 276 (18) (19) (20) Portugal 1 090 (20) (22) Sweden 675 (18) (20) United Kingdom 10 002 (18) (19) (20) Union 107 168 Faroe Islands 1 700 (21) TAC 108 868 Analytical TAC 2. Annex IB to Regulation (EU) 2016/72 is amended as follows: (a) the fishing opportunities table for cod in Norwegian waters of I and II is replaced by the following table: Species: Cod Gadus morhua Zone: Norwegian waters of I and II (COD/1N2AB.) Germany 2 405 Greece 298 Spain 2 682 Ireland 298 France 2 207 Portugal 2 682 United Kingdom 9 328 Union 19 900 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply; (b) the fishing opportunities table for cod in I and IIb is replaced by the following table: Species: Cod Gadus morhua Zone: I and IIb (COD/1/2B.) Germany 6 593 (25) Spain 13 192 (25) France 3 122 (25) Poland 2 728 (25) Portugal 2 643 (25) United Kingdom 4 403 (25) Other Member States 495 (23) (25) Union 33 176 (24) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (c) the fishing opportunities table for haddock in Norwegian waters of I and II is replaced by the following table: Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II (HAD/1N2AB.) Germany 267 France 160 United Kingdom 820 Union 1 247 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply; (d) the fishing opportunities table for other species (by-catch) in Greenland waters is replaced by the following table: Species: By-catches (26) Zone: Greenland waters (B-C/GRL) Union 1 126 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply 3. In Annex IF to Regulation (EU) 2016/72, the fishing opportunities table for orange roughy in SEAFO Sub-Division B1 is replaced by the following table: Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO Sub-Division B1 (27) (ORY/F47NAM) TAC 0 (28) Precautionary TAC 4. In Annex IJ to Regulation (EU) 2016/72, the fishing opportunities table for jack mackerel in the SPRFMO Convention Area is replaced by the following table: Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany 7 067,15 Netherlands 7 660,06 Lithuania 4 917,5 Poland 8 455,29 Union 28 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply. 5. In point (b) of Appendix 1 to Annex IIA to Regulation (EU) 2016/72, the maximum allowable fishing effort in kilowatt days for the Netherlands for regulated gear BT1 is replaced by 999 808. 6. Annex VIII to Regulation (EU) 2016/72 is replaced by the following: ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Faroe Islands Mackerel, VIa (north of 56 ° 30 ² N), IIa, IVa (north of 59 ° N) Horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe, VIIf, VIIh 14 14 Herring, north of 62 ° 00 ² N 20 To be established Herring, IIIa 4 4 Industrial fishing for Norway pout, IV, VIa (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 14 14 Ling and tusk 20 10 Blue whiting, II, IVa, V, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela (29) Snappers (French Guiana waters) 45 45 (1) Excluding waters within 6 nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Without prejudice to the landing obligation catches of dab, whiting and mackerel may be counted against up to 2 % of the quota (OT1/*2A3A4), provided that not more than 9 % in total of this quota for sandeel is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone: Union waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 12 263 4 717 59 428 5 659 0 206 0 United Kingdom 268 103 1 299 124 0 5 0 Germany 19 7 91 9 0 0 0 Sweden 450 173 2 182 208 0 8 0 Union 13 000 5 000 63 000 6 000 0 219 0 Total 13 000 5 000 63 000 6 000 0 219 0; (3) Special condition: from the Union quotas in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/*NZJM1) and in VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 149 506 (4) Transfers of this quota may be effected to VIIIc, IX and X; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (5) Special condition: within a total access quantity of 21 500 tonnes for the Union, Member States may fish up to the following percentage of their quotas in Faroese waters (WHB/*05-F.): 9,2 %; (6) Quota allocated by Norway to Sweden of other species  at a traditional level. (7) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate.; (8) Catches of blonde ray (Raja brachyura) in Union waters of IV (RJH/04-C.), cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C) and spotted ray (Raja montagui) (RJM/2AC4-C) shall be reported separately. (9) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres' length overall. This provision shall not apply for catches subject to the landing obligation as set out in Article 15(1) of Regulation (EU) No 1380/2013. (10) Shall not apply to blonde ray (Raja brachyura) in Union waters of IIa and small-eyed ray (Raja microocellata) in Union waters of IIa and IV. When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species.; (11) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), sandy ray (Raja circularis) (RJI/67AKXD) and shagreen ray (Raja fullonica) (RJF/67AKXD) shall be reported separately. (12) Special condition: of which up to 5 % may be fished in Union waters of VIId (SRX/*07D.), without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. Catches of cuckoo ray (Leucoraja naevus) (RJN/*07D.), thornback ray (Raja clavata) (RJC/*07D.), blonde ray (Raja brachyura) (RJH/*07D.), spotted ray (Raja montagui) (RJM/*07D.), sandy ray (Raja circularis) (RJI/*07D.) and shagreen ray (Raja fullonica) (RJF/*07D.) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata) and undulate ray (Raja undulata). (13) Shall not apply to small-eyed ray (Raja microocellata), except in Union waters of VIIf and VIIg. When accidentally caught, this species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. Within the limits of the abovementioned quotas, no more than the quantities of small-eyed ray in Union waters of VIIf and VIIg (RJE/7FG.) provided below may be taken: Species: Small-eyed ray Raja microocellata Zone: Union waters of VIIf and VIIg (RJE/7FG.) Belgium 17 Estonia 0 France 76 Germany 0 Ireland 25 Lithuania 0 Netherlands 0 Portugal 0 Spain 21 United Kingdom 49 Union 188 TAC 188 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIId and reported under the following code: (RJE/*07D.). This special condition is without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (14) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in area VIIe may only be landed whole or gutted, and provided that it does not comprise more than 40 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/67AKXD). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIIe (RJU/67AKXD) Belgium 9 Estonia 0 France 41 Germany 0 Ireland 13 Lithuania 0 Netherlands 0 Portugal 0 Spain 11 United Kingdom 26 Union 100 TAC 100 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIId and reported under the following code: (RJU/*07D.). This special condition is without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein.; (15) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and small-eyed ray (Raja microocellata) (RJE/07D.) shall be reported separately. (16) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). Catches of cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD) and spotted ray (Raja montagui) (RJM/*67AKD) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata) and to undulate ray (Raja undulata). (17) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in the area covered by this TAC may only be landed whole or gutted, and provided that it does not comprise more than 40 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/07D.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIId (RJU/07D.) Belgium 1 France 9 Netherlands 0 United Kingdom 2 Union 12 TAC 12 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIIe and reported under the following code: (RJU/*67AKD). This special condition is without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein.; (18) Special condition: up to 5 % of this quota fished in Union waters of IIa or IVa before 30 June 2016 may be accounted for as fished under the quota concerning the zone of Union waters of IVb, IVc and VIId (JAX/*4BC7D). (19) Special condition: up to 5 % of this quota may be fished in VIId (JAX/*07D.). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*07D.). (20) Without prejudice to the landing obligation, catches of boarfish, whiting and mackerel may be counted against up to 5 % of the quota (OTH/*2A-14), provided that not more than 9 % in total of this quota for horse mackerel is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (21) Limited to IVa, VIa (north of 56 ° 30 ² N only), VIIe, f, h. (22) Special condition: up to 50 % of this quota may be fished in VIIIc (JAX/*08C2). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*08C2).. (23) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (24) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (25) By-catches of haddock may represent up to 14 % per haul. The by-catch quantities of haddock are in addition to the quota for cod.; (26) By-catches of grenadiers (Macrourus spp.) shall be reported in line with the following fishing opportunities tables: grenadiers in Greenland waters of V and XIV (GRV/514GRN) and grenadiers in Greenland waters of NAFO 1 (GRV/N1GRN.). (27) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (28) Except for a by-catch allowance of 4 tonnes (ORY/*F47NA).. (29) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission..